Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/22 has been entered.
Status of Claims
Applicant’s reply filed on 5/2/22 is acknowledged.  Claim 2 was canceled.  Claims 1 and 3-20 are pending and are under examination. 
Response to Reply
Drawings
In light of applicant’s claim amendments, the prior drawing objections are withdrawn. 
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejections of claims 1 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn. 
In light of applicant’s claim amendments, the prior rejections of claims 1 and 3-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, except for the following below, and new rejections follow.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 are rejected because “wherein each distinct footprint comprises a number of bends, a length, and a width of the respective flow resistor portion” is unclear.  Because zero is a number, it appears each distinct footprint may have, e.g., zero or no bends, and the like with regards to the length and width.  The Office suggests claiming at least two or more flow resistor portions, in terms of bends, a length, and width to positively claim how each flow resistor has a distinct footprint. 
Claims 10 and 20 are rejected for antecedent basis issues with regard to “a liquid-pinning trench” and “an electrode” which have been initially claimed in claims 1 and 18. 
The prior rejection of claim 15 is maintained because it is dependent on canceled claim 2.  For examination purposes, the Office will interpret claim 15 to depend on claim 1. 
Claim 17 is rejected because “said the” raises an antecedent basis issue. 
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are modified. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gervais et al. (“Gervais,” Toward one-step point-of-care immunodiagnostics using capillary-driven microfluidics and PDMS substrates, 2009, previously cited) in view of Autebert et al. (“Autebert,” US Pub. No. 2017/0100717, previously cited) and Delamarche et al. (“Delamarche ‘240,” US Pub. No. 2017/0120240, previously cited), and DiCarlo et al. (“DiCarlo,” CN 103959069A, newly cited).
As to claims 1 and 18, Gervais discloses a microfluidic chip comprising: a surface with microfluidic structures formed thereon (e.g., fig. 1, p. 3331), the structures forming: an input channel (e.g., at least one channel of the sample collector in fig. 1); an output channel (e.g., at least one channel or flow path after the flow resistor or reaction chamber); auxiliary channels (e.g., at least two or more channels between the sample collector and the reaction chamber); and a hydraulic resistor structure connecting the input channel to the output channel via the auxiliary channels; wherein the hydraulic resistor structure comprises N flow resistor portions (e.g., flow resistors in fig. 1 and fig. 2) connected between the input channel and the output channel via the auxiliary channels, where N > 2 (see e.g., fig. 1 and 2); and wherein the chip further includes at least N-1 actuatable valves arranged in respective ones of the auxiliary channels (e.g., delay valves) (see e.g., p. 3334).
With regard to claims 1 and 18, Gervais does not specifically disclose resistor portions connected in parallel.  Autebert discloses in fig. 10, flow resistors connected in parallel.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the flow resistors to be in parallel because Gervais recognizes that the flow resistor is a convenient feature which can be changed at will to modify the hydraulic resistance of the entire microfluidic chip (e.g., p. 3334 of Gervais). 
With regard to claims 1 and 18, Gervais does not specifically disclose that each flow resistor portion is distinct and has a distinct flow resistance comprising a number of bends, a length, and a width.  DiCarlo discloses in e.g., [0011] et seq., different resistances can be used for each exit, as shown in fig. 2A et seq., and in [0052], each of the flow resistance 22 may have the same or different flow resistance.  It would have been obvious to one having ordinary skill in the art to modify each resistor portion of Gervais because it would allow each resistor portion to efficiently perform different functions simultaneously. 
With regard to claims 1 and 18, Gervais does not specifically disclose a gate flow across a respective flow resistor portion . . . by selecting which ones of the flow resistor portions contribute to an output flowrate from the output channel.  Delamarche ‘240 discloses in e.g., [0009], a microchannel comprises a pair of electrodes, and a liquid flow path defined between the electrodes (“gate flow”), wherein each of the electrodes extends along the flow path and parallel to a direction of a liquid filling the microchannel, in operation, and an electrical circuitry connected to each of the electrodes and configured to continuously measure, via the electrodes, a capacitance of the electrodes being wet by a liquid continuously filling the flow path, as a function of time, in operation.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include electrodes because it would be desirable to perform measurements on liquids in the chip, such as microfluidics for point-of-care diagnostics, as well as related systems and flow monitoring methods (e.g., [0001] of Delamarche ‘240).  Thus, because the recitation cited above regarding the actuatable valves is considered an intended use recitation, and the combination of Gervais, Autebert, and Delamarche ‘240 disclose the claimed structural features in the cited recitation, the combination of Gervais, Autebert, and Delamarche ‘240 properly read on the intended use recitation.  
As to claims 8, 9, and 17, see figs. 1 and 2 of Gervais.
As to claim 10, while Gervais discloses each valve comprising a liquid-pinning trench by having “180 um deep” grooves on p. 3333, Gervais does not specifically disclose an electrode extending across the flow path.  See claims 1 and 18 above. 
As to claim 11, see e.g., [0034] et seq. of Delamarche ‘240.  For motivation statement, see above. 
As to claims 12 and 13, while the combination of Gervais, Autebert and Delamarche ‘240 disclose the structural limitations of the claimed invention, the references do not specifically disclose the claimed shapes of the claimed invention (e.g., curvature or curvilinear profile).  However, matters relating to ornamentation only, which have no mechanical function, cannot be relied upon to patentably distinguish the claimed invention from the prior art.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have a curvature or curvilinear profile because such a modification would be within the general skill of a worker in the art to select a particular shape on the basis of its suitability for the intended use as a matter of obvious design choice. 
As to claim 14, see p. 3333 et seq. of Gervais.
As to claim 15, see p. 3333 et seq. of Gervais. 
As to claims 16, 19, and 20, see p. 3332 et seq. of Gervais.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gervais in view of Autebert, Delamarche ‘240 and DiCarlo, as applied to claim 1 above, and further in view of Delamarche et al. (“Delamarche ‘578,” US Pub. No. 2013/0337578, previously cited).
See Gervais, Autebert, Delamarche ‘240 and DiCarlo above.
As to claim 3, while Gervais discloses pairs of auxiliary channels that include upstream channels branching from the input channel to the resistor portions in figs. 1 and 2, Gervais does not specifically disclose pairs of auxiliary channels that include downstream channels branching from the output channel.  Delamarche ‘578 discloses in e.g., [0010], with reference to the Gervais reference, adding branching channels furthermore gives the possibility to accommodate more spotted liquid, which might be needed to increase the amount of dAb available for a given test (e.g. high analyte concentration).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to add more branching channels because it gives the possibility to accommodate more spotted liquid, which might be needed to increase the amount of dAb available for a given test (e.g. high analyte concentration) (e.g., [0010] of Delamarche ‘578).
As to claim 4, see e.g., col. 1 of p. 3334 of Gervais.
As to claim 5, Gervais does not specifically disclose valves on opposite sides of the resistor portions.  Delamarche ‘578 discloses in e.g., [0065], delay valves could be provided at all locations where air bubbles could form (e.g., at secondary junctions J.sub.2, i.e., on the outlet side where liquid streams merge). In this respect, a valve preferably consists of two quarter-circle channels merging with an exit path having a width that is roughly double than that of the quarter-circle structures. Broadly, if a liquid comes from only one side in a single quarter-circle, it cannot proceed to the exit path but waits for liquid from the other quarter-circle. When liquids merge from both sides, filling proceeds toward the exit path. Such valves can further be added on top of each other.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include additional valves because to minimize or eliminate air bubble formation (e.g., second column of p. 3333 of Gervais). 
As to claims 6 and 7, see p. 3332 et seq. of Gervais. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-20 have been considered but are moot because of the new ground of rejection in light of DiCarlo. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        


5/7/2022